United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-1820
                                 ___________

Robert E. Arnold,                      *
                                       *
             Plaintiff-Appellant,      *
                                       *
      v.                               *
                                       *
Veterans Administration, filed as      *
United States of America Department    * Appeal from the United States
of Veterans Affairs; Jesse Brown; Don * District Court for the Southern
Zizka; Veterans Administration         * District of Iowa.
Hospital, Knoxville, Iowa;             *
                                       *      [UNPUBLISHED]
             Defendants,               *
                                       *
Hershel W. Gober, Acting Secretary,    *
Department of Veterans Affairs,        *
                                       *
             Defendant-Appellee.       *
                                  ___________

                           Submitted: February 18, 2000

                               Filed: March 27, 2000


                                 ___________

Before McMILLIAN, LAY, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.
        Robert E. Arnold, a chaplain for the Department of Veterans Affairs (VA),
appeals the district court's order granting the VA's motion for summary judgment in
Arnold's religious discrimination action. We conclude the district court properly
granted the VA's motion and have nothing to add to the district court's thorough
analysis. All but one of Arnold's claims are barred by the forty-five day statute of
limitations applicable to federal employees. See 29 C.F.R. § 1614.105(a)(1) (1996).
The district court properly rejected Arnold's claim that the VA's 1996 reduction in force
was a final discriminatory action that revived the earlier time-barred acts of alleged
discrimination. Besides, there is no genuine issue of material fact and the VA is
entitled to judgment as a matter of law on all of Arnold's claims, including the one that
is not time-barred. Arnold failed to establish a prima facie case of discrimination under
the disparate treatment, hostile work environment, or retaliation theories. Even if he
had, there is no jury issue for trial because the VA showed legitimate economic reasons
for every allegedly adverse employment action and Arnold failed to show those reasons
were a pretext for discrimination. See Ryther v. KARE 11, 108 F.3d 832, 837-38 (8th
Cir. 1997) (en banc). We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-